1. Malaysia: the practice of caning
The next item is the debate on six motions for resolutions on Malaysia.
Mr President, Commissioners, ladies and gentlemen, Malaysia is a wonderful country with age-old traditions and cultural riches. As members of the ASEAN delegation, we have frequently seen for ourselves how quickly and remarkably this country has grown. The resulting increase in economic power has led to Malaysia achieving top ten ranking when it comes to world growth rates, a fact that has greatly impressed us. It is for this reason that I would like to state on behalf of my own group, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, as well as all those here who signed the resolution, that we find it impossible to understand why Malaysia still practises this outmoded method of chastisement, which harkens back to the country's colonial past and which seems almost mediaeval to us in Europe.
We are not alone in voicing this criticism: lawyers in Malaysia itself are equally opposed to the practice. Caning violates all United Nations human rights agreements and we believe that things need to change quickly.
We welcomed the charter of the ASEAN states, which emphasises in several articles and the preamble that - and I quote - 'the promotion and protection of human rights' is among the essential requirements of the ASEAN Charter, which has also been ratified by Malaysia.
Malaysia has long espoused democratic principles. However, this also involves the rule of law with universal standards. This is something we shall repeat again and again when we are in Malaysia and the ASEAN states, and the European Parliament will underline this with this resolution.
author. - Mr President, the practice of caning - the hitting of a person with a cane - is a form of corporal punishment that is often applied in Malaysia and this is a reason for concern, because tens of thousands of people are subject to this kind of punishment, particularly immigrants, and the list of offences that can lead to caning is growing. Malaysia is thus violating its commitment to Resolution 8/8 of the UN Human Rights Council, which states that corporal punishment can be tantamount to torture.
The legal process leading to this form of punishment is often lacking and immigrants are not being informed about the charges against them, or are being denied the right of access to legal counsel.
We welcome the outspoken call by the Malaysian Bar Association - which represents 8 000 lawyers - for the abolition of caning. The European Parliament calls on the Malaysian authorities to enact a moratorium on caning and all other forms of corporal punishment, while working on the abolishment of this law in letter and in practice.
The Human Rights Commission of Malaysia and the Malaysian Law Reform Committee should make adequate recommendations to the government concerning the abolition of corporal punishment laws.
Mr President, this resolution condemns the practice of caning in Malaysia. The term caning should not be understood to mean an outmoded, harmless educational instrument, but is rather a horrific, demeaning and humiliating punishment, which is banned under the UN Convention against Torture. Anyone who doubts this should take a look at a video showing how this punishment is meted out in Malaysia. In terms of their brutality and horror, these images are nothing other than documentary evidence of torture. Malaysia uses this horrific and humiliating practice to punish at least 66 misdemeanours and approximately 1 000 people are beaten in the country's gaols every year. In addition, in recent years, this brutal treatment has also been extended to migrants entering the country without papers and to drug addicts. It is estimated that a group of between 350 000 and 900 000 people are affected. We therefore urgently call on the Malaysian Government immediately to desist from this horrific, demeaning and humiliating practice and to repeal the relevant laws in the medium term.
Malaysia is a member of the UN Human Rights Council. As the previous speaker pointed out, this body also equates the application of corporal punishment with torture. For this reason, Malaysia would do well to remain in this body, but also to uphold the principles represented there.
author. - Mr President, Malaysia has moved towards a more Islamic form of governance in recent years. This is of some concern because Malaysia could be an important ally for the EU, being a strategically placed democratic Asian country with a developed economy.
Sadly, Western concepts of human rights are less developed in Malaysia. However, I am unsure as to why we have singled out Malaysia here. Malaysia is a Muslim majority country and such punishments are commonplace in many Sharia law-based countries, and are mandated by the Koran which serves as the ultimate legal authority for all Muslims.
Indeed, caning is a relatively mild punishment compared to some of the other extremely brutal methods of punishment used in some Muslim countries, including amputation, lapidation and beheading. Caning should also be seen in the Asian cultural context: for example, neighbouring secular Singapore also sentences criminals to caning, and the Indonesian province of Aceh, which receives a lot of EU aid, has recently introduced caning under its Sharia law policy.
In EU Member States, traditional implementation of corporal punishment is rightly banned, and let us hope that Malaysia one day will follow our enlightened example. But it is not at all clear in my mind that caning is illegal under international law, as stated in the resolution.
Mr President, when you love someone, you have certain expectations of them. It is the same when it comes to relationships between states. States with whom we have a particularly close relationship do not fall into the same category as some terrible dictatorships on other continents.
Malaysia is a valued close partner of the European Union. Its constitution is, in some respects, an example for a European constitution. That is why we view what is going on in Malaysia so seriously.
Mr Tannock, caning in Malaysia was not introduced by Sharia law, but is a carryover from British colonial times. Just as British colonial power no longer exists and Great Britain has changed in the meantime, Malaysia must also change and try to abolish this antiquated and barbaric punishment, which violates international law and human rights.
I want to be very clear on this. For decades, Malaysia has been a country characterised by tolerance between the various ethnic groups and religious communities. The country should stick to this path and it will do so as a particularly close partner of the European Union, which we hope will succeed in banning this barbaric form of punishment.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, I would like to ask a question of Mr Posselt, for whom I have enormous respect.
I am not an international lawyer, but I can see no evidence whatsoever that international law forbids caning. It is very clear that it forbids war crimes, crimes against humanity, genocide and so on, but caning, in my view, is not forbidden by international law. The Convention on Torture, which Malaysia has not actually ratified, says that caning could amount to torture but is not always necessarily torture. So could Bernd perhaps explain to me why caning is illegal - as he stated again and as it is stated in the resolution - and against international law. If we do not stick to the facts, we bring this House into disrepute, in my view.
Mr Posselt, that was not, in fact, a question from Mr Tannock.
author. - (DE) Mr President, I interpret that last contribution as a question and would like to state in reply that caning does indeed constitute torture and that the prohibition on torture is integral to human rights and international law, irrespective of whether or not a particular country has ratified these principles.
Mr President, Malaysia is one of those states for which cooperation with the European Union, although recent and relatively modest, appears to be rather positive. This is particularly true in economic terms of course, but also socially, in relation to education, women's rights and the most vulnerable populations.
However, when it comes to democracy and human rights, the situation is far from ideal. Worrying signs persist. The situation we are discussing today is an unfortunate illustration of this.
While Malaysia has signed a number of international conventions, including the Universal Declaration of Human Rights, the Convention on the Elimination of All Forms of Discrimination Against Women (CEDAW) and the Convention on the Rights of the Child (CRC), it still refuses to sign others and, in particular, the International Convention against Torture. Malaysia is one of the countries that apply the death penalty; indeed, this is a mandatory sentence for drug trafficking convictions. Corporal punishment is common practice in Malaysia and can be administered to anyone: men, women - notably those who are accused of illicit sexual relationships - and even children, for schoolchildren guilty of serious disobedience. What is worse, for those who are sentenced to receive such punishment, it is carried out with the help of doctors, in violation of their medical ethics, with said doctors being responsible for resuscitating the offenders before they suffer the rest of their sentence. Worse still, in recent years, the Malaysian Parliament has extended the list of criminal offences that are punishable by caning. Today, there are over 60 of them, including illegal entry into the country. In addition, since 2002, when this offence was created, thousands of refugees have suffered this punishment, this torture.
The Malaysian Government must stop these practices. At a time when the European Union's dialogue with Malaysia seems to be bearing fruit, should the European Union not do everything possible to persuade Malaysia to make progress in this area?
Mr President, I would like to begin by quoting some data from a study conducted by Amnesty International this month, in December 2010. At least 10 000 convicts and at least 6 000 refugees are caned each year in Malaysia. There are numerous canings in detention facilities, and Mr Tannock has said that, unfortunately, Malaysia is not the only country in which anachronistic punishments of this type are applied: there is also talk of Singapore.
What is, however, problematic in the case of Malaysia is the fact that a more significant number of crimes and offences attract a caning sentence: to be more precise, 66 in Malaysia, compared with 30 in Singapore. We are talking not only about violent or sexual crimes, but also drug taking, and especially infringements of immigration provisions. I concur, on the other hand, with the perspective that my colleague, Mr Posselt, has embraced, saying that we are talking about torture, which is absolutely prohibited under international law.
on behalf of the ALDE Group. - Mr President, Parliament's resolution is timely and important. Thousands of people are subject to caning in Malaysia every year. Caning is an inhuman and degrading form of punishment which should be abolished everywhere in the world. Caning is a form of torture.
According to Amnesty International, a Muslim woman was caned last year in Malaysia where Sharia law is applied. The reason for the punishment was drinking beer. Amnesty International has also reported on the caning of refugees and immigrant workers in Malaysia.
We urge the government of Malaysia to abolish caning as a form of punishment. We also call on the Malaysian Government to ratify the Protocol to the United Nations Convention on Torture, as well as the International Covenant on Civil and Political Rights.
Mr President, we are pleased by Malaysia's economic development and the improved living conditions of the Malaysian people. At the same time, however, we are incredulous at Amnesty International's report describing the widespread use of the punishment of caning in Malaysia. This really is a harsh punishment, use of which is often over the top, as it is sometimes meted out for minor and very dubious offences. In my opinion, it is particularly cruel to hand down this sentence to illegal immigrants or people found on Malaysian territory without valid documents, including political refugees from Burma.
The ruthless nature of this punishment, however, conceals the unspoken truth regarding the traditional conditions and nature of the punishment of caning as practised in Malaysia. Many of the misdemeanours which carry the punishment of caning are related to violations of Islamic religious law and customs deriving from this law. An example of this is the case of Kartika Sari Dewi Shukarno, who was sentenced to caning in 2009 for drinking beer in a bar. The situation requires our response.
Mr President, traditional Islamic Sharia law, which is applied even in many moderate Islamic countries, permits corporal punishment for infringements of the law.
There was the notorious case from Malaysia of a punishment of six strokes of the cane imposed on the model Kartika Sari Dewi Shukarno for being caught drinking beer. After the announcement of the punishment, however, which was to have been performed with a rattan cane in a women's prison, the punishment of six blows of the cane, handed down to a 32 year old mother of two children, was commuted to three months' community service on the basis of a ruling by the Malaysian sultan, Ahmed Shah, who supervises compliance with Islamic rules in Malaysia.
Things went rather worse, however, for 46 year old Indonesian, Nasarudin Kamaruddin, who got 6 blows of the cane and one year in prison for the same offence. Judge Abdul Rahman Mohamed Yunos, who also sentenced Kartika Shukarno, said of the judgment 'The aim of the verdict is not to punish but to teach'.
A similar argument was used in defence of his ruling by Wee Ka Siong, Deputy Education Minister, when he justified the corporal punishment of children in schools, adding that the punishment could be carried out only by directors of schools or assigned persons, that parents would be informed about a punishment, and that a witness would be present when the punishment was carried out.
Ladies and gentlemen, what we are talking about is nothing exotic. It is everyday life in the so-called moderate Islamic world. We must therefore not hesitate to provide help to people in these countries in abolishing such mediaeval punishments and customs, if we can do so by means of diplomacy or in other ways.
(PL) Mr President, we absolutely should condemn the use of caning and all forms of corporal punishment and inhumane treatment. Malaysia cannot invoke its domestic legislation, under which at least 66 crimes carry the punishment of caning, in order to justify its ruthless methods, which are tantamount to torture and which are considered illegal by international law and conventions. Amnesty International reports of an increasing number of refugees and emigrants subjected to caning in Malaysian prisons are also alarming.
The European Union, which has had more effective methods at its disposal to facilitate the protection of human rights since the entry into force of the Treaty of Lisbon, should show greater initiative in the fight against the brutal treatment of people throughout the world. Furthermore, the observance of human rights should be a key condition set by the European Union for the development of further political cooperation with Malaysia.
(PL) Mr President, Malaysia is an economic tiger. It is a highly developed country which acts as a model for the entire region of South-East Asia. This tiger faces a major problem, however; namely, the use of caning as a punishment. Of course, one can talk of respect for cultural identity, and of the fact that we Europeans should be particularly sensitive when it comes to imposing our models on other continents. In this case, however, we really are talking about human rights, which are indivisible and transcend the borders of continents, races and religions. It is my view that the European Parliament not only should, but must, resolutely defend the fundamental right of human dignity, and caning most certainly violates this dignity.
Mr President, inflicting physical pain is against human dignity. Caning is a gross violation of human rights. It is against the right not to be tortured, but also against the right not to be subject to inhuman and degrading treatment or punishment.
In Malaysia, over 10 000 people suffer from this form of corporal punishment every year. Accounts show that the pain is so great that victims often lose consciousness. Reports show that a number of officers carrying out the punishment are eager to accept bribes to spare the victims. Therefore, in addition to gross human rights violations, we have government officials committing a crime by taking advantage of people's suffering.
I call upon the Commission and the Council, as well as on the Malay Government, to urgently work for an immediate moratorium on the practice of caning, followed by its elimination from the law. Beating up people and whipping people on behalf of the government must stop.
(RO) Mr President, I consider it regrettable that in Malaysia, the practice of caning has reached such high proportions and is following an upward trend. Instead of restricting this practice, the Malaysian Government encourages it.
The authorities invoke a groundless argument, according to which caning is legal and has a considerable effect, in the sense that it diminishes criminal activities. Moreover, prison officers receive financial rewards for caning prisoners. Estimates confirm that the situation is worrying: more than 6 000 refugees and 10 000 convicts are victims of this practice each year. I believe it is very important that victims from outside of Malaysia should have the right to a fair trial. Currently, they are refused basic services, such as interpreting or legal counsel.
(FI) Mr President, caning by order of a court, where the person receiving the punishment is tied to a frame and his or her back and buttocks are beaten with a stick, is unethical and violates human dignity. In Malaysia, this practice has reached epidemic proportions.
A state that considers corporal punishment an effective way to prevent crime is not one governed by the rule of law, and the EU should not extend additional trade benefits to such a country. Such cruel and inhumane forms of punishment should be ended, in whichever country they occur.
With this resolution, Parliament is quite rightly urging the Malaysian authorities to put an end to corporal punishment and torture immediately, both in its legal system and in practice.
(PL) Mr President, canings have been carried out in Malaysia since the 19th century, when Great Britain colonised the area. The Malaysian Government has recently added yet more crimes to the list of those punishable by caning, and the punishment is meted out for as many as 66 different misdemeanours. Prisoners sentenced to caning are detained in prison without any idea of when their punishment will be carried out. Amnesty International estimates that around 10 000 sentences of caning are handed down every year, and that 60% of those sentenced are illegal immigrants who do not even understand the punishment due to the language barrier. The country's authorities do not see any need to change the law, however, as they regard caning as an effective way to fight crime.
The European Union has been cooperating closely with Malaysia for eight years. EUR 17 million were earmarked in the 2007-2013 Financial Perspective to develop the Malaysian economy. It is therefore justified to call on our partner to ratify the UN Convention against Torture, and to condemn in no uncertain terms the practice of caning as incompatible with the position of the UN Human Rights Council.
(RO) Mr President, more than 10 000 citizens are whipped or caned annually in Malaysia, where the legislation stipulates this punishment officially for 66 infringements. The list of these crimes has been extended in the last few years, which indicates a worrying tendency. The victims are both local and foreign, with numerous and grave abuses being committed against the latter, from the absence of the necessary information or an interpreter to the violation of professional ethics by doctors and the absence of legal assistance.
I, too, urge European institutions to intensify their efforts in relation to the abolition of this punishment which, under international law, is the equivalent of torture, and to exert pressure to bring about the observance of the right to an objective and impartial trial in Malaysia and the end of the mean treatment of migrants and asylum seekers.
Member of the Commission. - Mr President, the Commission condemns the use of corporal punishment. It conflicts with international human rights principles and norms, as set out by the United Nations. These principles are also reflected in the European Union guidelines for EU policy towards third countries on torture and other forms of cruel, inhuman or degrading treatment or punishment.
The recent report by Amnesty International on the practice of caning in Malaysia is worrying. However, the Commission would like to suggest widening the resolution to cover all countries where judicial caning unfortunately still occurs.
The European Union, together with the United Nations, has quite regularly raised the question of caning with Malaysia. Some Member States also did so in the context of the ratification of the UN Convention against Torture and during the UN Human Rights Council's universal periodic review, which took place in February 2009.
Only last week, at the United Nations seminar on the occasion of Human Rights Day, Malaysia was urged to ratify more UN conventions, in particular, the UN Convention against Torture. In early 2010, the same question was raised by the EU Head of Mission directly with the Minister of Foreign Affairs.
It is an issue to which we pay a lot of attention. The European Union and Malaysia will soon begin negotiations on a partnership and cooperation agreement, which will contain provisions on human rights. Once this agreement enters into force, it will provide a sound formalised basis for a reinforced and regular dialogue with Malaysia on human rights. In the meantime, we will continue raising this issue with the Malaysian authorities.
The debate is closed.
The vote will take place at the end of the debates.